The United States of America to the Marshal of the territory of Michigan:—You are hereby commanded to summon Robert Smart to appear before our judges of our District Court of Huron & Detroit, to be holden at Detroit, on the third monday in August next, to answer to the complaint, in chancery of Joseph Weaver—and this he shall in no wise omit—and have then there this writ.
Witness Frederick Bates one of our judges of said territory at Detroit this third day of July in the year of our Lord; one thousand eight hundred and six. Peter Audrain Clerk.
*161And the said Robert Smart, his agents and attornies, the Marshal of the territory, and all others concerned, are, as soon as the said Joseph Weaver shall give sufficient surety for the prosecution of his complaint, to effect, injoined as far as respects the sum of sixty four dollars and seventy two cents, from farther proceedings on a judgment recovered at the last court for the District of Huron & Detroit, by the said Smart against the said Weaver, until the farther order of the said court—Given under my hand and seal at Detroit the third day of July one thousand eight hundred and six. F. Bates

[In the handwriting of Frederick Bates]


[In the handwriting of Frederick Bates]